Citation Nr: 0311889	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, status post 
L4-5 discectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  status post fracture of the 
left fifth metatarsal.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1998.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for (1) mechanical low back pain syndrome (hereinafter, low 
back disability), evaluated as 10 percent disabling and (2) 
status post fracture of the left fifth metatarsal 
(hereinafter, left foot disability), evaluated as 
noncompensably disabling.  
A February 2000 RO rating decision recharacterized the 
service-connected low back disability as degenerative disc 
disease of the lumbar spine, status post L4-5 discectomy.

The February 2000 RO rating decision increased the disability 
evaluation assigned for the veteran's service-connected low 
back disability to 20 percent, effective September 28, 1999; 
assigned a temporary total disability rating under 38 C.F.R. 
§ 4.30, effective December 28, 1999; and assigned a 10 
percent disability rating by a 10 percent rating from March 
1, 2000.  In August 2001, the temporary total evaluation was 
extended for one additional month effective March 1, 2000 and 
the 10 percent rating was made effective April 1, 2000.  

In an Informal Hearing Presentation submitted in March 2003, 
the veteran's representative maintained that the RO "did not 
give the veteran notice of any procedural rights to contest 
the reduction from 20 percent to 10 percent" with respect to 
the low back disability.   It appears, however, that the RO 
was merely complying with the decision of the United States 
Court of Appeals for Veterans Claims in Fenderson v. West, 12 
Vet. App. 119 (1999) [in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period].  In any event, this contention is referred to 
the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA also sets out in detail VA's duty to assist a claimant 
in the development of claims for VA benefits.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to  
the notice required under the VCAA, this may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board additionally notes that the veteran's low back 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  New rating criteria for evaluating back disabilities 
under Diagnostic Code 5293 became effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
RO should review the rating for the veteran's service-
connected low back disability under both the former criteria 
and the regulation currently in effect.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the new 
criteria may not be applied to any period prior to September 
23, 2002, the effective date of the new criteria.  See also 
VAOPGCPREC 3-2000 [opinion of VA General Counsel that the 
decision in Karnas is to be implemented by first determining 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the former and 
current versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change].

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification required by the VCAA is 
completed.  The RO should also review the 
file in order to determine if additional 
evidentiary development is necessary and 
if so undertake such development.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  Thereafter, the RO should 
readjudicate the claims on appeal, taking 
into consideration the revised criteria 
for evaluating intervertebral disc 
syndrome, effective September 23, 2002, 
as well as the contentions of the 
veteran's representative with respect to 
restoration of the previously-assigned 20 
percent disability rating for the 
service-connected low back disability.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, and given appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to ensure that the veteran is afforded all 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




